Appeal by defendant from a judgment entered in Albany County April 24, 1945, on a verdict against him in favor of plaintiff for $8,000 and from an order denying the motion to set aside the verdict and for a new trial. The action is. for damages arising from negligence. Respondent was riding with appellant, in an automobile operated by appellant, which skidded and came into contact with a tree. ' The principal defense is that the plaintiff is guilty of contributory negligence. Judgment and order affirmed, with costs. All concur.